Title: From Thomas Jefferson to Joseph Carrington Cabell, 20 January 1826
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


Dear Sir
Monticello
Jan. 20. 26.
Under a different cover I send a Circular on the subject of our Law Professor; and to save writing, which is laborious to me, I must pray my Colleagues on the Assembly to consider the single copy as addressed equally to allMy grandson Thos J. Randolph attends the legislature on a subject of ultimate importance to my future happiness. My own debts were considerable, and a loss was added to them of 20,000. D. by endorsement for a friend. my application to the legislature is for permission to dispose of property for payment in a way, which, bringing a fair price for it, may pay my debts and leave a living for myself in my old age and leave something for my family. their consent is necessary, it will injure no man, and few sessions pass without similar exercises of the same power, in their discretion. but I refer you to my grandson for particular explanations. I think it just myself, and if it should appear so to you, I am sure your friendship as well as justice will induce you to pay to it the attention, which you may think the case will justify. to me it is almost a question of life or death.Accept my friendly and respectful salutations.Th: Jefferson